DETAILED ACTION

Claim Rejections - 35 USC § 112


The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 13, 16 recite ‘wherein the locking ring includes a second pair of ramps’, while it seems this is a typo and that it should read ‘wherein the locking clip includes a second pair of ramps’, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 
Claims 14-15, 17-20 are rejected for depending upon an indefinite claim.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-13, 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20130081457 A1, hereinafter Wilson)
9. Wilson teaches an assembly (figs 5, 6, 10, note that [0059] indicates that 910 of fig 9 can be used with clamps of figs 5, 6 and also [0060] indicates that fig 10 can be as well) for attaching an electronics package to a tire, comprising:
a carriage (520a, 520b) for receiving an electronics package (510);
a locking clip (1010, fig 10) connected to the carriage (paragraphs 0059 and 0060 indicate that the clamps 520a, b of figs 5, 6 can be used with either of figs 9, 10; also [0062] indicates that the cavity 150 of fig 6 must be filled with something); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Wilson fig 10 into the device of Wilson figs 5, 6. The ordinary artisan would have been motivated to modify Wilson figs 5, 6 in the above manner for the purpose of having adaptability to receive different types of tire monitoring devices (Wilson [0060]). Further [0062] indicates that the cavity 150 of Wilson fig 6 should be plugged with something. 


	
10. Wilson teaches the assembly of claim 9, wherein the locking clip (1010, fig 10) is configured to fit onto the locking ring (940, fig 10).

11. Wilson teaches the assembly of claim 9, further comprising an electronics package (510, fig 6);
wherein a sidewall of the carriage includes a through hole (630a, 630b);
wherein the electronics package includes a through hole (650); and
wherein the electronics package is fastened to the carriage via a pin (530a, fig 5) extending through the through hole of the sidewall of the carriage and the through hole of the electronics package (fig 5, [0041]).



12. Wilson teaches the assembly of claim 9, wherein the locking ring (940, fig 10) includes a first pair of ramps (970, fig 10) extending therefrom.

13. Wilson teaches the assembly of claim 12, wherein the locking ring (1010 includes 1020, fig 10) includes a second pair of ramps (also 940 includes two pairs of ramps, fig 10).

16. Wilson teaches an assembly for mounting a component to an interior of a tire, the assembly comprising:
a locking ring (940, fig 10 corresponding to 150 of fig 6) having a first side (bottom of fig 10) and a second side (top of fig 10), wherein the first side of the locking ring is affixed to the interior of the tire, and wherein the locking ring includes a first pair of ramps (970) extending therefrom;
a locking clip (1010, fig 10) configured to fit onto the locking ring, wherein the locking ring includes a second pair of ramps (1020), each of the second pair of ramps being configured to engage one of the first pair of ramps of the locking ring (fig 10).

17. The assembly of claim 16, wherein the component is a carriage (520a, 520b, figs 5, 6) configured to receive an electronics package (510, fig 6).

18. The assembly of claim 17, wherein the carriage is separable from the locking clip (fig 6).




Allowable Subject Matter
Claims 1 – 8 allowed.
With respect to claims 1 – 8, the allowability resides in the overall structure of the device as recited in independent claim 8 and at least in part because of claimed limitations:

wherein a bottom of the carriage has a plurality of through holes;
an attaching device having a first side and a second side, the first side being permanently affixed to the interior of the tire, wherein the attaching device is configured to receive the carriage to form a secure and locked connection

The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.
3.	None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.

1. WO 2008133314 A1 teaches an assembly (figs 5, 6) for mounting an electronics package to an interior of a tire, comprising:

a carriage (17) having a base (top of 17) extending between two pairs of opposing sidewalls (sidewalls of 17),
thereby defining a recess (area between sidewalls) configured to removeably receive an electronics package (12),
wherein a bottom (top of 17 in fig 5) of the carriage has a plurality of through holes (18, fig 5);

an attaching device (11, fig 5) having a first side and a second side, the first side being permanently affixed to the interior of the tire, 
WO 2008133314 A1 fails to teach wherein the attaching device is configured to receive the carriage to form a secure and locked connection. Instead WO 2008133314 A1 teaches that the carriage (17) receives the attaching device. This would not have been an obvious modification.

Claims 14-15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also fixing 112 issues.
The following is a statement of reasons for the indication of allowable subject matter for claims 14, 19:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the first pair of ramps extends outwards from the locking ring in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
The following is a statement of reasons for the indication of allowable subject matter for claims 15, 20:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the second pair of ramps extends inwards from the locking clip in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.



JP2012-245888A (of record from IDS filed 7/1/2020) has a similar situation in regards to the second pair of ramps (ramps of 350, fig 17) extending inwards from the locking clip.

Nigon (US 6549125 B2) figs 2-4 teach an assembly for mounting a component to an interior of a tire, the assembly comprising:

a locking ring (18, figs 2, 3, 4) having a first side (bottom of figs 2, 4) and a second side (top of figs 2, 4), wherein the first side of the locking ring is affixed to the interior of the tire, and wherein the locking ring includes a first 

a locking clip (26, fig 3) configured to fit onto the locking ring, wherein the locking ring includes a second pair of ramps (28), each of the second pair of ramps being configured to engage one of the first pair of ramps of the locking ring (fig 3).



Although Nigon does teach the claim language of claim 20 in isolation, it would not have been an obvious modification, and Nigon does not teach claim 16 which claim 20 depends from.



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.








Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DOUGLAS R BURTNER/             Examiner, Art Unit 2841   
                                                                                                                                                                                        /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841